Citation Nr: 1432549	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective July 17, 2009-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned initial evaluation.  

This case was initially before the Board in August 2013 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDING OF FACT

Throughout the appeal period, the Veteran's psychiatric disorder is more closely approximate to social and occupational impairment with reduced reliability rather than occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria establishing an initial 50 percent evaluation, but no more, for PTSD throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board remanded the case in August 2013, in order to obtain VA and private records, as well as afford the Veteran another VA examination of his PTSD.  Two letters were sent to Dr. W.J.A., who never responded to those requests for documents; likewise, the Veteran, after he was informed in January 2014, did not provide copies of those documents.  VA records through February 2014 are of record, as is the Veteran's November 2013 VA psychiatric examination.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim of service connection for PTSD on July 17, 2009.  The Veteran's PTSD has been evaluated as 30 percent disabling throughout the appeal period, and such evaluation is assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, the Veteran underwent a private evaluation with Dr. W.J.A. in June 2009.  In that examination, the Veteran was diagnosed with PTSD, a panic disorder with agoraphobia, and a depressive disorder, not otherwise specified; he was assigned a GAF of 37, which was noted as have "some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking or mood."  Dr. W.J.A. noted that the assigned GAF at that time was based on the Veteran's difficulties in social functioning, employment, familial relations, judgment-related issues, thinking difficulties and mood.  It was noted that the Veteran described a marked pattern of social isolation beginning after his military service; he also had employment issues consistent with his avoidance of angry acting out in the work environment.  His familial relation issues centered on problems with his current girlfriend as well as his history of divorce.  The Veteran was noted as having a history of irritability and angry outbursts, and reported suicidality and homicidality.  He has difficulties with attention and concentration on examination.  

During the examination, the Veteran reported having current relationships with a brother-in-law and cousin, but mostly during holidays or birthdays.  He noted that otherwise he tended to remain alone.  It was noted that he had difficulty with road rage and that he attempted to keep his "anger under control" while at work.  The Veteran also had a marriage that lasted 9 years, prior to ending in divorce in the last 1970's.  He currently was involved with his girlfriend of 3 years.  

The Veteran reported recurrent intrusive thoughts and flashbacks, though he denied nightmares; he also admitted to talking in his sleep and thrashing around a bit.  The Veteran reported a tendency to socially isolate from others, with avoidance of thoughts, feelings, etc. of his traumatic experiences.  He reported a diminished interest and participation in social activities relative to his activities prior to service.  He had feelings of detachment and estrangement, noted by a restricted range of affect.  He also reported marked problems with insomnia, with difficulties with sleep onset and intermittent waking.  He also had troubles with irritability and angry verbal outbursts, particularly at work.  He had marked concentration problems during the interview.  The Veteran also reported hypervigilance (i.e., "walking his perimeter") and an exaggerated startle response.  Dr. W.J.A. noted that the Veteran's mood was consistent with alexithymia.  Anhedonia, insomnia and concentration problems were again noted.  The Veteran reported a diminished ability to think and indecisiveness, as well as recurrent thoughts of death and suicidal ideation.  He reportedly kept his suicidal ideations to himself.  He additionally stated that he had homicidal ideations which he "kept under wraps."  He reported anxiety attacks approximately 3 times a month which last 3 hours at a time.  

On examination, the Veteran was noted has easily engaged in the evaluation, though he was reticent about discussing actual military experiences.  His impulse control was within normal limits.  Speech was "quite normal in terms of manner and content," though he was remarkable for circumstantial form of thought.  His thought content was consistent with suicidal and homicidal ideations, though means, plan, time frames and immediate intent were all denied for either act.  He also denied any perceptual abnormalities associated with psychosis at that time.  His mood during the interview was "a lot calmer" than normal, as reported by the Veteran; his affect was somewhat blunted, though stable.  He was oriented to person, time and place.  He demonstrated circumstantial speech during the interview; he had below normal attention and concentration capacities.  His immediate memory capacities were within normal limits, and his remote memory was intact, but his intermediate memory appeared to be somewhat below normal.  His judgment and insight were noted as falling below normal, though he had an average intelligence and fund of information.  

In conclusion, Dr. W.J.A. noted the following psychiatric symptomatology:

[The Veteran] described the re-experiencing, avoidance, and hyperarousal symptoms [for PTSD].  He described experiencing current panic attacks, and . . . symptoms of agoraphobia.  Significant depressive symptoms, including anhedonia, were also indicated.  A history of substance abuse, primarily involving his excessive use of alcohol, were also reported.  Social- and work-related functional impairments were noted.  Significant cognitive difficulties, in the form of problems with attention and concentration . . . were also apparent.  Difficulties with impulse control, as evidence by his suicidality, his difficulty with irritability, and his angry outbursts, were quite evident and likely to substantially negatively impact his employment.  [He] has homicidal tendencies.

The Veteran underwent a VA examination of his PTSD in September 2009.  During the examination, the Veteran reported sleeplessness, depressed in mood, energy loss and fatigue, irritable mood, hopeless feelings, concentration problems, and angry feelings though he denied wanting to harm others.  He specifically denied any homicidality, and could not explain Dr. W.J.A.'s assessment that he was.  At that time, the Veteran reported having a 9-year marriage that ended in divorce in 1979; he had most recently been dating a woman for 4 years, though he stated during that examination that she left him 2 weeks ago because he "could not please her."  He did not have children, and had a cousin nearby whom he associated with.  He reported that he tended to isolate and wanted to stay inside over the last three years.  

The Veteran denied a history of suicide attempts or violence/assaultiveness.  On examination, the Veteran was casually dressed with clear and coherent speech.  He was noted as being lethargic, fatigued and tense on examination.  He was both cooperative and irritable during the interview.  His affect was constricted with a depressed and dysphoric mood.  He had a short attention span.  He was oriented to person, time and place.  He thought process and content were both unremarkable.  He did not have any hallucinations or delusions.  He had average intelligence, poor insight and understood the outcomes of his behavior demonstrating fair judgment.  He had sleep impairment, which was noted as restless and poor sleep with chronic onset and maintenance difficulties.  He did not have any dreams relating to Vietnam.  The Veteran did not have any inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts; he did have suicidal thoughts, however, which he reported were occasional and fleeting.  The examiner described these thoughts as passive and rare, without means, plan or intent.  He had good impulse control without any episodes of violence.  He was able to maintain minimum personal hygiene.  The examiner noted that the Veteran specifically denied any panic symptoms at that time.  His remote, recent and immediate memories were all normal.  The Veteran was noted as being employed full-time as a truck driver at the time of the examination; he denied any problems with his current employment except stress relating to traffic.  

The Veteran was diagnosed with PTSD and dysthymia with a 59 GAF score.  The examiner noted that the Veteran struggled with close relationships, failed relationships, limited socialization, limited hobbies, and drinking to excess.  He had sleeping and concentration difficulties, as well as a depressed mood which effected his motivation and drive.  The Veteran was also noted as being socially avoidant, engaged in less activities and tasks, and had increased concentration impairment which affected speed of problem-solving and coping.  

The Veteran underwent another private psychiatric evaluation with Dr. W.J.A. in November 2009.  Regarding his sleep impairment, the Veteran reported that he did not have nightmares, but thrashed in his sleep and awoke with a sense of helplessness; he also had night sweats two and a half weeks prior to the examination.  The Veteran's current girlfriend, "who had since left," disliked "getting kicked."  The Veteran additionally reported a continued pattern of social isolation, characteristic anhedonia as well as feelings of detachment and estrangement from others, which included unplugging his phone in order to avoid hearing it go off and an intensive effort to avoid thoughts, feelings, conversations, activities, places and people associated with his traumatic experiences.  He had a restricted affect in his overall presentation.  He had marked problems with insomnia, as described above, as well as trouble with irritability.  Dr. W.J.A. noted his angry outbursts as well as concentration problems and exaggerated startle response as previously described.  The Veteran denied homicidal ideations.  

On examination, the Veteran was initially difficult to engage in the interview but warmed to the process.  His impulse control was within normal limits and he had quite normal speech respecting manner and content.  He had circumstantial thought, though his thought content was within normal limits.  Suicidality, homicidality and perceptional abnormalities consistent with psychosis were denied.  The Veteran described his mood as "pretty mellow," but he had a somewhat blunted, though stable, affect.  He was oriented to person, time and place.  The Veteran's attention, concentration, memory, judgment, intellect and insight as previously described in the June 2009 examination report were the same at this time.  The Veteran was diagnosed with PTSD and a depressive disorder not otherwise specified; a GAF of 40 was assessed.  The examiner noted that the GAF score was based on the same reasoning for the previously assessed GAF score.  

VA treatment records reflect that in September 2013, the Veteran reported that he felt "blue" and others told him he was moody; he also reported having too much energy to sleep.  The Veteran reported that he had close relationships with his cousin and his cousin's wife as well as a brother.  He is limited in other relationships except that he had a "plutonic girl friend."  The Veteran was noted as a retired truck driver at that time with a somber mood whose main complaint was sleep impairment.  He denied suicidal ideations or thoughts.  On examination, he was alert and in no acute distress.  He was cooperative with a normal rate and volume of speech.  He was depressed with a broad, congruent and anxious affect.  His attention and concentration were normal, with good eye contact and psychomotor functioning.  His thought process was normal, linear, logical, and goal-oriented; he had fair insight and good judgment.  He was diagnosed with insomnia rule out bipolar disorder and assigned a 65 GAF score.  

In October 2013, the Veteran largely reported symptomatology similar to his private and VA examinations documented above.  On examination, he was shown to be oriented to person, time, place and situation.  He was adequately dressed and groomed in clean street clothes.  He stated that his mood was a "little bit better" and his affect was mildly anxious.  His psychomotor functioning was normal and he had good eye contact.  He denied suicidal or homicidal ideations, auditory or visual hallucinations, delusions and paranoia.  His speech was goal-directed, fluent and a little circumstantial; it was not slurred, tangential, verbose, or pressured, and he did not need frequent redirection.  His insight and judgment were intact.  He again denied any suicidal or homicidal thoughts, intent or plans.  He was assigned a GAF of 65 at that time.  

Approximately two weeks later, the Veteran underwent another VA psychiatric evaluation where his main complaints were mood swings and insomnia.  Again, the Veteran's reports were similar to those expressed above.  On examination, the Veteran was dressed weather-appropriately.  His orientation was normal.  He had normal hygiene and appropriate grooming.  His motor activity was relaxed with adequate muscle strength.  He was cooperative with normal rate and volume of speech.  He had normal, relevant expressive language and normal receptive language.  He was calm.  His intelligence was average and fund of knowledge was fair.  He had normal concentration and attention.  His memory was intact.  He had normal, linear, and goal-oriented thought processes that were free of hallucinations.  He had good judgment, insight and impulse control.  He denied suicidal or homicidal ideations.  The Veteran was diagnosed with PTSD and assessed a 45 GAF score.  

In November and December 2013, the Veteran was again assessed.  He reported substantially similar symptomatology as noted above.  On examination, he was alert, appropriately dressed and in no acute distress.  His motor activity was calm and he was cooperative with a normal rate and volume of speech.  His mood was euthymic and his affect was mood-congruent.  His attention, concentration and memory were all normal.  His thought process was normal, linear and goal-oriented and his thought content was without any auditory or visual hallucinations.  He had good judgment and insight and was oriented to person, time and place.  He denied suicidal or homicidal ideations.  No diagnosis was given and no GAF score was assigned at that time.

Finally, throughout the Veteran's VA treatment records he participated in group therapy as shown in a November 2013 treatment record, during which he was consistently noted as being casually but appropriately attired and well-groomed.  He was on-time, participatory, and his behavior was appropriate to the context of the interview.  He had established and maintained eye contact, with a calm mood and mood-congruent affect.  His thought process and content was linear and goal-consistent.  There was no evidence of hallucinations.  He was oriented to person, time, place and situation.  He was attentive during the group session and had cognition within normal limits.  He had good judgment and insight.  He also denied suicidal or homicidal ideations, generally, throughout the entire course of his VA treatment records.  

Following remand of his claim, the Veteran underwent a VA examination of his PTSD.  The Veteran was diagnosed with chronic PTSD and assigned a GAF of 57.  The examiner noted that the Veteran's functioning was approximate to "[o]ccupational and social impairment with decreased in work efficient and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation."

During the examination, the Veteran reported that he lives alone in a house, and that while he was currently involved in a romantic relationship she was "more of a good friend who lives in another city."  The Veteran reported similar family relationships to those described above.  He spent his time "going around town" and spending time with his family; he had three or four close friends, with daily to weekly contact.  His hobbies included attending auto shows with his cousin.  The Board notes that the Veteran retired from his position as a truck driver 18 months prior to his examination, and was considering returning to the workforce at that time.  He reported being prescribed Zoloft and Quetiapine, which he found helpful.  The Veteran's anxiety has improved with medication use.  He reported, however, the following symptoms: anxiety attacks with shortness of breath, sweating and dizziness; restlessness; mild issues with concentration; sleep issues, particularly with initiating and maintaining sleep; and, an exaggerated startle response.  He denied having nightmares relating to his military experiences, though he stated he recalled his military experiences and they are triggered by various means such as talking about his military experiences or that they "pop into [his] head" for no reason; such recall incidents occur once a month.  The Veteran tends to avoid talking with others about his military experiences and tries to "keep it to [himself]."  He denied any hypervigilance issues.  On examination, the examiner noted that the Veteran suffered from anxiety, chronic sleep impairments and had a difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Finally, the Veteran underwent a private psychiatric evaluation in February 2014 with Dr. W.J.A.  At that time, the Veteran reported an "escalation[] in his symptomatology, and particularly his nightmares and insomnia."  Dr. W.J.A. noted the Veteran's medication history since seeking VA mental health treatment due to "his climbing the walls."  The Veteran reported that he retired from his job as a truck driver on June 8, 2012, because he was "experiencing difficulties associated with 'jumping through hoops,' noting that he tired of handling the interpersonal dynamic in that location."  The Veteran also reported that he lived alone, but had contact with a "lady friend" who was present in his home two to three days a week.  He noted that the contact with her tended to be brief, explaining that he perceived that she "had seen enough of [him] at times" and returned home.  He reported that he had "a few good friends, as well as family members, with whom he had contact in an approximately daily basis."  His close relationships, however, were limited to his cousin, whom he has associated with since a child.  

On examination, the Veteran was noted as easily engaged in the evaluation; he was extremely pleasant and cooperative.  He had an impulse control that was "generally within normal limits."  His speech was "quite normal" in manner and content.  Form of thought and thought content was within normal limits.  The Veteran denied suicidality and homicidality, as were perceptual abnormalities consistent with psychosis.  Dreams and nightmares associated with his military service were "apparent."  The Veteran's mood was "good" and he had a "somewhat blunted" affect, which was appropriate for the discussion.  He was oriented to person, time and place.  His attention capacities were within normal limits, though his concentration abilities fell below normal limits.  His immediate memory fell below normal limits, while his recent memory was within normal limits; his remote memory was intact. Judgment and insight were below normal limits, which his intelligence and fund of knowledge fell within the average range.  

Dr. W.J.A. assigned the Veteran a GAF score of 48, which was noted as being "based on the presence of serious symptoms or any serious impairment in social occupational or school functioning."  Dr. W.J.A. noted that the Veteran described serious symptoms associated with his PTSD and depression, to include a pattern of distancing and estrangement in his social interactions; it was also noted that his angry avoidance of conflict led to his retirement prior to his anticipated date.  

Based on the foregoing, the Board finds that the Veteran should be assigned a 50 percent evaluation throughout the appeal period.  The Board notes that the Veteran's symptomatology is noted as generally having the following: flattened affect; circumstantial speech; panic or anxiety attacks; impairment of long- and short-term memory; impaired judgment; depressed mood; anxiety; chronic sleep impairment; and, disturbances in motivation and mood, including attention and concentration issues.  

The Veteran has exhibited a difficulty adapting to stressful circumstances, to include work or worklike settings, which is one of the criteria for a higher evaluation.  The Veteran expressed suicidal ideations at the beginning of the appeal period, most notably in 2009.  However, that the Veteran never had any plans or intent; more recent evidence demonstrates that the Veteran clearly denied any suicidal ideations, and he was determined throughout his VA treatment records has being a low-risk for suicide.  The Board therefore notes that the Veteran also has suicidal ideations during the appeal period, though those ideations appear to be passive, as described by the Veteran in his September 2009 examination.  

Regarding other relevant criteria for a higher evaluation, the Board notes that there was no gross impairment in thought process or communication, as the Veteran was continually shown to have linear, logical, and goal-directed speech throughout the appeal period; the Veteran likewise did not demonstrate any intermittently illogical, obscure or irrelevant speech throughout the appeal period.  

There was also no evidence of record that the Veteran had persistent delusions or hallucinations or grossly inappropriate behavior; the evidence of record demonstrates that the Veteran was consistently without hallucinations, delusions or perceptual abnormalities associated with psychosis throughout the appeal period.  His behavior was never deemed by any medical professional to be inappropriate, and the Veteran was generally shown to be pleasant, cooperative and well-behaved throughout the appeal period.

The Veteran was consistently shown throughout the record to be oriented to person, time, place and situation.  Likewise, the Veteran was always adequately dressed and groomed, demonstrating that he did not have either neglect of his personal appearance and hygiene nor an intermittent inability to perform activities of daily living, to include maintenance of minimum personal hygiene.  Furthermore, the Veteran related no difficulties caring for himself or his finances throughout the appeal period, and he was clearly able to live adequately by himself.  

Additionally, there is no evidence that the Veteran was in a state of near-continuous panic/depression that he was unable to function independently, appropriately and effectively throughout the appeal period.  He functioned perfectly fine while living alone and working a full-time job until his retirement in June 2012.  Since his retirement, it does not appear that the Veteran is unable to function normally or that there is near-continuous panic/depression.

While there was impairment of his memory, there is no indication that such impairment was to the severity that he forgot the names of his relatives, his own name, or his occupation.  In fact, the Veteran had many significant relationships with his family members, including most notably his cousin.  While there is evidence that the Veteran tended to isolate himself, he additionally had three or four close friends with whom he corresponded daily or weekly, as well as a romantic relationship with a woman, although he tended to describe such relationship as more plutonic than romantic.  He also had relationships with other family members as well throughout the appeal period.  Such evidence demonstrates that the Veteran may have a difficulty in establishing and maintaining effective work and social relationships, but not an inability to establish and maintain such relationships.  

There is no evidence of any obsessional rituals that interfere with routine activities in this case.  

Turning to whether the Veteran was a persistent danger to himself or others, the Board reiterates that for a majority of the appeal period the Veteran was noted as being a low suicide risk.  Likewise, he generally denied homicidal ideation.  The June 2009 evaluation noted some homicidal ideations and tendencies; the Veteran vehemently denied this premise in his November 2009 VA examination, and there was never any further documentation of homicidal ideation throughout the appeal period.  The Veteran did not demonstrate any episodes of violence, nor is there any evidence of assaultive behavior throughout the appeal period.  Based on this evidence, the Board finds that the Veteran is not a persistent danger to himself or others.  

Finally, early in the appeal period, the Veteran reported an impaired impulse control with noted angry outbursts and irritability.  However, as noted above, there was no unprovoked irritability with periods of violence.  In fact, the Dr. W.J.A. and VA examiners noted throughout the appeal period that the Veteran's impulse control was good or within normal limits, although Dr. W.J.A. did not some difficulties with his impulse control in the June 2009 evaluation.  

In light of the GAF scores and the findings above, the Board finds that the overall psychiatric symptomatology picture throughout the appeal period is more closely approximately to occupational and social impairment with reduced reliability and productivity rather than occupation and social impairment with deficiencies in most areas.  While the Veteran has some symptoms-passive suicidal ideations, some difficulties with impaired impulse control, and difficulty adapting to stressful circumstances-consistent with a higher evaluation, those symptoms are not of such a significant severity that the Veteran's overall functioning is deficient in most areas.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due his PTSD, but rather that he was retired from his truck driver position.  While Dr. W.J.A. appears to conclude that the Veteran left his job due to his PTSD, the Veteran has never asserted that he left his job because of his PTSD, and in fact in the most recent VA examination, the Veteran was contemplating returning to work as a truck driver.  As the evidence of record does not demonstrate that the Veteran's PTSD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In short, the Veteran's symptomatology throughout the appeal period is characterized as: passive suicidal ideations; some difficulties with impaired impulse control such as angry verbal outbursts without unprovoked irritability with periods of physical violence; difficulty in adapting to stressful circumstances, such as work or worklike settings; flattened affect; circumstantial speech; panic or anxiety attacks; impairment of long- and short-term memory; impaired judgment; disturbances in motivation and mood, including attention and concentration issues; depressed mood; anxiety; and, chronic sleep impairment.  The Board finds that the overall psychiatric symptomatology picture, inclusive of the GAF scores in the record, more closely approximates symptomatology consistent with occupation and social impairment with reduced reliability rather than with deficiencies in most areas.  

Accordingly, the Board finds that an initial evaluation of 50 percent, but no more, for the Veteran's PTSD is warranted throughout the appeal period based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 50 percent evaluation, but no more, for PTSD is allowed, subject to the regulations governing the award of monetary benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


